Title: From Thomas Jefferson to George Jefferson, 8 November 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Nov. 8. 99

As soon as mr Pollard will give a form for the power of attorney [I sh]all be glad to send you one on behalf of mr Short; as I wish his interest to be represented at the meetings.
Mr Short owned 1000. as. of green sea land in Norfolk county granted [to] him by patent Dec. 10. 1784. it is but lately I know of this. having [written] to Colo. T. Newton to learn on what footing it stood as to the taxes, he [talked?] to Wilson Butt the sheriff, who informed him he had returned it to the Auditor as the law requires for nonpaiment of taxes, and he approved. preceding sheriffs had done the same. I pray you therefore [to go] immediately to the Auditor & to do & pay whatever may be necessary to place the land in a safe situation & to inform me of the [result]. I am with great esteem Dr. Sir
Your’s affectionately

Th: Jefferson

